Citation Nr: 1023323	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a neck condition, and if so, whether service 
connection is warranted.  

3.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to a neck condition.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for bilateral tinnitus.  

6.  Entitlement to service connection for hallux valgus of 
the left great toe (previously claimed as a left toe 
condition).  

7.  Entitlement to an evaluation in excess of 50 percent for 
service-connected chronic muscular strain, lumbar spine, with 
disc degeneration.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left leg radiculopathy, 
secondary to chronic muscular strain, lumbar spine, with disc 
degeneration.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right leg radiculopathy, 
secondary to chronic muscular strain, lumbar spine, with disc 
degeneration.  

10.  Entitlement to a total disability rating due to 
individual unemployability resulting from service connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from September 1973 to May 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from multiple rating decisions rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in June 2009.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In July 2009, the Veteran submitted evidence directly to the 
Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2009).  

Concerning the Veteran's petition to reopen his previously-
denied claim for service-connection for a neck condition, the 
Board notes the RO did not reopen the claim throughout the 
pendency of the appeal; concluding that new and material 
evidence had not been submitted.  The Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the Veteran's previously and finally denied claims).  

Concerning the Veteran's claim for service connection for 
PTSD, the Board notes the United States Court of Appeals for 
Veterans Claims' (the Court's) recent decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
In its decision, the Court indicated that VA unduly limited 
its consideration of claims for service connection for 
specific mental disorders under circumstances in which other 
diagnosed psychiatric disabilities may be present.  As will 
be further explained below, the Veteran has been diagnosed 
with several other psychiatric disorders.  However, the RO 
has limited the scope of the Veteran's claim and developed 
such as a claim for PTSD only.  Given the RO's treatment of 
the Veteran's claim and the Veteran's widely-varying 
psychiatric diagnoses, the Board will adjudicate the 
Veteran's claim for service connection for PTSD and REFER a 
claim for entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include 
schizoaffective disorder, schizophrenia, paranoid type, 
schizophrenia, not otherwise specified, bipolar disorder, 
organic anxiety disorder, personality disorder, not otherwise 
specified, and psychotic disorder, not otherwise specified, 
for further development.

The issues of entitlement to service connection for a neck 
condition , entitlement to service connection for a left 
shoulder condition, to include as secondary to a neck 
condition, entitlement to service connection for a bilateral 
hearing loss disability, entitlement to service connection 
for bilateral tinnitus, entitlement to service connection for 
hallux valgus of the left great toe, entitlement to an 
evaluation in excess of 50 percent for service-connected 
chronic muscular strain, lumbar spine, with disc 
degeneration, entitlement to an initial evaluation in excess 
of 10 percent for service-connected left leg radiculopathy, 
secondary to chronic muscular strain, lumbar spine, with disc 
degeneration, entitlement to an initial evaluation in excess 
of 10 percent for service-connected right leg radiculopathy, 
secondary to chronic muscular strain, lumbar spine, with disc 
degeneration and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent medical and other evidence of record does 
not reflect that the Veteran has PTSD.  

2.  In an unappealed November 1999 rating decision, the RO 
denied reopening of the Veteran's claim of entitlement to 
service connection for a neck condition.

3.  Additional evidence received since the November 1999 
rating decision is neither cumulative nor redundant, and 
raises the possibility of substantiating the Veteran's claim 
for service connection for a neck condition.  


CONCLUSIONS OF LAW

1.  The Veteran does not have PTSD which is etiologically 
related to his service, to include any incident therein.  38 
U.S.C.A. §§ 102, 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).

2.  The November 1999 rating decision, denying the claim of 
service connection for a neck condition, is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2009).

3.  New and material evidence has been submitted for the 
claim of entitlement to service connection for a neck 
condition; the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The petition to reopen the claim of service connection for a 
neck condition has been granted, as discussed below.  As 
such, the Board finds that any deficiency related to the VCAA 
concerning petitions to reopen is rendered moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the Veteran's claim of entitlement to service 
connection for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Prior to the adjudication of the Veteran's claim, a letter 
dated in November 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The June 2004 VCAA letter notified the Veteran of the 
elements of a service connection claim and, in particular, 
the elements of a claim for service connection for PTSD, to 
include evidence relating to a verifiable stressor event.  
Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's 
medical records concerning his award of disability benefits 
from the Social Security Administration (SSA) have also been 
associated with the Veteran's claims file.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Veteran was afforded a VA psychiatric examination in 
March 1997 in connection with his application for non-
service-connected disability benefits.  After a thorough 
review of the March 1997 VA examination, the Board concludes 
that such is adequate for VA rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The report of this 
examination reflects that the examiner reviewed the Veteran's 
complete VA claims file, to include his past medical history, 
recorded his current complaints, conducted an appropriate 
psychiatric examination and rendered appropriate diagnoses 
and opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2009).  
The Veteran and his representative have not contended 
otherwise. 

However, the Veteran was not afforded a VA examination to 
address his claimed PTSD.  The Board is aware of the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, a medical examination as to the Veteran's PTSD claim 
is unnecessary in this case, because there is no objective 
and competent evidence of any diagnosis of PTSD.  Under such 
circumstances, an examination is not required.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnosis 
of PTSD.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD)  

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present: ( 1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in- 
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).  The provisions of 38 C.F.R. § 
4.125(a) require that a diagnosis of a mental disorder 
conform to the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition 
(1994) (DSM IV).  

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The Court has held that the "current 
disability" requirement is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim."  See McClain v. Nicholson, 21 
Vet. App. 319 (2007).

The Veteran has alleged that he is entitled to service 
connection for PTSD.  After review of the record, the Board 
finds against the Veteran's claim.

In this regard, the Board notes that a key element to 
establishing service connection is to show that the Veteran 
has the claimed disability.  This element may only be shown 
through evidence of a diagnosis.  The Court has held that a 
condition or injury incurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires 
finding a relationship between a current disability and 
events in service or an injury or disease incurred therein).  

Though the Veteran complains that he suffers from PTSD, the 
Board has reviewed all medical records and there is no 
diagnosis of PTSD of record.  38 C.F.R. § 3.304(f).  
Specifically, the March 1997 VA psychiatric examiner 
diagnosed the Veteran with a possible organic mental disorder 
and an organic personality disorder with a history of head 
injury suffered in a 1987 motor vehicle accident.  See the 
March 1997 VA psychiatric examination report.  The Veteran's 
abundant medical records, to include VA treatment records, 
private treatment records and SSA medical records, are devoid 
of a PTSD diagnosis as per the DSM-IV.  These records provide 
varying diagnoses of schizoaffective disorder, schizophrenia, 
paranoid type, schizophrenia, not otherwise specified, 
bipolar disorder, organic anxiety disorder, personality 
disorder, not otherwise specified, and psychotic disorder, 
not otherwise specified.  

The only record which refers to PTSD is a private treatment 
record from J.N., P.A. dated in July 2009.  This record 
reflects that J.N., P.A. read the Veteran's "chart" 
outlining previous treatment received by the Veteran at the 
private facility and recorded his current complaints.  J.N., 
P.A. noted that the Veteran complained of "prolonged 
[PTSD]", listed such in the Veteran's "Problem List" and 
noted that the Veteran's claimed neck pain may be 
exacerbated, in part, by his "[history] of PTSD".  However, 
no diagnosis consistent with the DSM-IV criteria was 
provided.  

As mentioned, absent evidence of a current PTSD diagnosis, 
service connection simply is not possible because there is no 
present condition to attribute to incidents in service, even 
were the Board to assume for the sake of argument they indeed 
occurred as alleged.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim; he has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has PTSD.  See 38 U.S.C.A. § 5107(a) [it is 
the claimant's responsibility to support a claim for VA 
benefits].  In fact, careful review of the Veteran's claims 
file reflects that the Veteran refused to participate in VA 
PTSD screening in November 2004 and the Veteran refused to 
testify concerning his PTSD claim at the June 2009 VA 
hearing, stating "I will let the government win that one."  
See the VA hearing transcript at page 8.  

In addition, the Veteran is considered competent to describe 
his symptoms, but he is not competent to render or provide a 
current diagnosis.  Barr, supra (Lay testimony is competent 
to establish the presence of observable symptomatology, where 
the determination is not medical in nature and is capable of 
lay observation); see also Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer).  The 
competent evidence establishes that the Veteran does not 
currently have PTSD.  Absent a current diagnosis, service 
connection is not warranted.  A preponderance of the evidence 
is against the claim for service connection for PTSD, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a neck condition

Service Connection

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of 
evidence differs from weight and credibility.  The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
supra.

New and Material

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the final denial in order for there to 
be new and material evidence to reopen the claim.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

In an unappealed May 1992 rating decision, the RO denied the 
Veteran's claim for service connection for a neck condition.  
The Veteran was notified of that decision in May 1992 and 
failed to perfect an appeal.  In July 1999, the Veteran filed 
a petition to reopen his previously-denied claim for service 
connection for a neck condition.  In an unappealed November 
1999 rating decision, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
Veteran's claim.  The Veteran was notified of the RO's 
decision and his appellate rights in November 1999 and failed 
to perfect an appeal.  38 U.S.C.A. § 7104.

At the time of the final November 1999 RO denial, evidence of 
record included the Veteran's service treatment records, VA 
treatment records dated from April 1990 to March 1999, 
private treatment records from the Medford Clinic dated from 
March 1996 to July 1999 and reports from August 1991, 
February 1996, March 1997 and February 1999 VA examinations.  

Since the prior final denial of the Veteran's claim in 
November 1999, the July 2009 statement from J.N., P.A. 
reflects that , after a full review of "complete medical 
records" brought by the Veteran, the Veteran's "claimed 
conditions of cervicalgia and cervical pain- with [history] 
of PTSD more likely than not are due to time in service and 
aggravated by this service."  See a July 2009 statement from 
J.N., P.A.  This evidence is new and material, as it was not 
before the RO at the time of the November 1999 rating 
decision and pertains to incurrence and medical nexus; every 
aspect of the claim that was lacking at the time of the 
November 1999 final denial.  See Evans, supra.  As this 
evidence is both new to the record and pertains to in-service 
incurrence and medical nexus (the reasons for the November 
1999 RO denial), it raises a reasonable possibility of 
substantiating the claim.  The Board concludes that new and 
material evidence has been submitted; the claim for service 
connection for a neck condition is reopened.  See 38 C.F.R. § 
3.156, supra.


ORDER

Entitlement to service connection for PTSD is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a neck condition is 
reopened, and to this extent only, the appeal is granted.  


REMAND

Although the Board regrets further delay, additional 
development is required prior to the adjudication of the 
Veteran's remaining claims.  




(CONTINUED ON NEXT PAGE)

2.  Entitlement to service connection for a neck condition 

3.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to a neck condition

The Veteran asserts that he injured his neck and left 
shoulder while playing football during his service in April 
1974.  The Veteran's service treatment records are congruent 
with this reported injury.  VA x-rays reflect that the 
Veteran has degenerative joint disease in his neck and left 
shoulder.  The Veteran has not been seen for a VA examination 
concerning these claims.  VA must provide a VA examination 
when there is evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease, and (4) insufficient 
competent evidence of record for VA to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
this case must be remanded to the RO for a medical 
examination addressing whether the Veteran has a neck or left 
shoulder condition, and whether any such disability is 
related to service.  

The Board notes that the Veteran has alternatively asserted 
that his left shoulder condition may be secondary to his neck 
condition.  The Court has held that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  As such, the claim of entitlement to service 
connection for a left shoulder condition, to include as 
secondary to a neck condition requires consideration of the 
Veteran's claim for service connection for a neck condition, 
as the Veteran has asserted.  Therefore, determination 
regarding the remanded issue of a neck condition, could have 
an impact on the Veteran's left shoulder claim.  The Board 
therefore finds these issues to be inextricably intertwined.  
Following the adjudication of the Veteran's claim for service 
connection for a neck condition, the Veteran's claim for 
service connection for a left shoulder condition, to include 
as secondary to a neck condition, should be readjudicated 
accordingly.

4.  Entitlement to service connection for hallux valgus of 
the left great toe (previously claimed as a left toe 
condition)

The Veteran asserts that he has a left great toe condition 
which was caused during his service.  The Veteran's service 
treatment records reflect that the Veteran had a bunion 
removed from his left foot in February 1974, and an April 
1974 service treatment record reflects the Veteran's reports 
of left toe pain secondary to wearing his boots.  The 
Veteran's VA treatment records reflect diagnoses of hallux 
valgus and hallux rigidus of the left great toe. See VA 
treatment records dated February 2005 and August 2008.  The 
Veteran has not been seen for a VA examination concerning 
this claim.  VA must provide a VA examination when there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon, 
supra.  Accordingly, this case must be remanded to the RO for 
a medical examination addressing whether the Veteran has a 
left toe condition which is related to service.

5.  Entitlement to service connection for a bilateral hearing 
loss disability

6.  Entitlement to service connection for bilateral tinnitus

With regard to the Veteran's claims of entitlement for 
service connection for a bilateral hearing loss disability 
and bilateral tinnitus, the Veteran contends that he was 
exposed to noise from small arms fire during his service.  
His DD-214 indicates that he received the Marksmanship Badge 
for his rifle skills and his Military Occupational Specialty 
was a Vulcan (machine gun) crewman.  Given his proximity to 
his own rifle fire coupled with his work with the Vulcan 
machine gun equipment, for the limited purposes of this 
decision, the Board will concede in-service noise exposure.  
Further, review of the Veteran's claims file reflects that, 
while an audiogram has not been performed since the Veteran's 
separation from service, he has been diagnosed with 
sensorineural hearing loss in the left ear.  See e.g., the 
March 1997 VA general examination.  Moreover, the Veteran's 
VA treatment records are replete with complaints of bilateral 
tinnitus since 1973.  See e.g., VA treatment records dated 
August 1981, August 1986 and March 2006.  

The Veteran has not been seen for a VA audiological 
examination concerning these claims.  VA must provide a VA 
examination when there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease, and (4) 
insufficient competent evidence of record for VA to make a 
decision.  See McLendon, supra.  Accordingly, this case must 
be remanded to the RO for a medical examination addressing 
whether the Veteran has either a bilateral hearing loss 
disability or bilateral tinnitus which are related to 
service.

7.  Entitlement to an evaluation in excess of 50 percent for 
service-connected chronic muscular strain, lumbar spine, with 
disc degeneration

The Veteran's service-connected chronic muscular strain, 
lumbar spine, with disc degeneration, is currently rated 
under the general rating formula for rating spine 
disabilities.  The Board also notes that the Veteran has been 
diagnosed with degenerative disc disease of the lumbar spine, 
and as such, he may be rated under Diagnostic Code 5243 
relating to intervertebral disc syndrome based on 
incapacitating episodes.  In a December 2009 statement, the 
Veteran asserts that his service-connected lumbar spine 
disability has worsened since his last VA examination, 
specifically contending that he is now paralyzed.  See the 
Veteran's December 2009 statement.  Generally, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, 
under these circumstances, the Board finds that the Veteran 
should be afforded a contemporaneous VA examination to assess 
the current nature, extent and severity of his lumbar spine 
disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 
Vet. App. 121 (1991).  

Additionally, the Board notes that a VA mental health note 
dated in March 2009 references a March 2009 VA orthopedic 
consultation.  Review of the Veteran's claims file reflects 
that there is no record of this consultation currently 
associated with the Veteran's claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As such updated VA 
treatment records should be associated with the claims file.

8.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left leg radiculopathy, 
secondary to chronic muscular strain, lumbar spine, with disc 
degeneration

9.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right leg radiculopathy, 
secondary to chronic muscular strain, lumbar spine, with disc 
degeneration

Review of the January 2009 VA spine examination reflects that 
the examiner stated that the Veteran's VA claims file was not 
sent for review and that he did not "need" to review the 
Veteran's claims file, as the VA examiner had previously 
examined the Veteran and the reports of those examination 
were reviewed.  See the January 2009 VA spine examination 
report.  

The Board notes that the January 2009 VA examiner stated that 
the Veteran's "lumbar nerve roots are probably ok" and 
added that a Neurologic consultation would be necessary if 
the [RO] "needs" more information on the lumbar nerve 
roots.  See the January 2009 VA spine examination report.  

The Board concludes that, given the Veteran's complaints of 
continued pain and weakness in his legs as well as his 
demonstrable limp (as noted in the January 2009 VA spine 
examination report), the Veteran should be scheduled for VA 
neurological examination to determine the extent of his left 
and right leg radiculopathy.  See Olsen, Proscelle and Green, 
all supra; see also VAOPGCPREC 11-95 (April 7, 1995).

10.  Entitlement to TDIU

The Veteran asserts that he is entitled to TDIU because his 
service-connected disabilities render him unemployable.  A 
total disability rating may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2009).

In the present case, the Veteran is service-connected for 
chronic muscular strain, lumbar spine, with disc 
degeneration; evaluated as 50 percent disabling, left leg 
radiculopathy secondary to chronic muscular strain, lumbar 
spine, with disc degeneration; evaluated as 10 percent 
disabling, and right leg radiculopathy secondary to chronic 
muscular strain, lumbar spine, with disc degeneration; 
evaluated as 10 percent disabling.  Thus, these disabilities 
share a common etiology with an overall combined evaluation 
of 60 percent.  For purposes of determining whether the 
threshold combined service-connected disability rating is met 
for consideration of TDIU, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2009).  Thus, the 
Veteran's combined disability evaluation satisfies the 
requirement for a single disability ratable at 60 percent or 
more.

However, as noted above, the Veteran's complete VA claims 
file was not reviewed by the January 2009 VA examiner prior 
to opining as to the Veteran's employability status.  As 
such, the Board finds that the January 2009 VA examination is 
inadequate to fully ascertain whether the Veteran's service-
connected disabilities render him unemployable.  See Olsen, 
Proscelle and Green, all supra; see also VAOPGCPREC 11-95 
(April 7, 1995).

Lastly, careful review of the Veteran's claims file reflects 
that the Veteran participated in VA's vocational 
rehabilitation program in the late 1980's and early 1990's.  
As to all the issues on appeal, the Board finds that a remand 
is required to obtain the Veteran's vocational rehabilitation 
file and associate such with his file.  38 U.S.C.A. § 
5107A(b) (West 2002).

Accordingly, these issues are REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain the Veteran's 
vocational rehabilitation file and 
associate such with the Veteran's claims 
file.

2.  Obtain the Veteran's treatment 
records for the White City VAMC and the 
Klamath Falls VA facility dated from 
October 2008 forward.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Thereafter, the AOJ shall schedule 
the Veteran for a VA orthopedic 
examination for the purpose of 
determining the nature and etiology of 
the Veteran's claimed neck, left shoulder 
and left great toe conditions and to 
determine the current severity of the 
Veteran's service-connected chronic 
muscular strain, lumbar spine, with disc 
degeneration.  

The examiner should determine:  

a.  Whether the Veteran currently has a 
neck, left shoulder and/or left great toe 
condition.

b.  For each diagnosed condition of the 
Veteran's neck, left shoulder and/or left 
great toe, is it at least as likely as 
not that each of the conditions was 
caused by the Veteran's service.  

c.  IF the examiner finds that the 
Veteran's neck condition is etiologically 
related to his service, the examiner is 
also asked to provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed left shoulder 
condition was caused or aggravated by his 
neck condition.  

*When contemplating the etiology of any 
diagnosed condition(s), the examiner is 
encouraged to consider the Veteran's 
complete medical history, to include 
motor vehicle accidents in 1977 and 1988 
and a "slip and fall" accident in 1991 
in which the Veteran injured his neck and 
left shoulder.  

*It would be helpful if the examiner 
would use the following language, as may 
be appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

*The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

d.  Determine the current nature and 
severity of the Veteran's service-
connected muscular strain, lumbar spine, 
with disc degeneration.  Sufficient 
evaluations should be scheduled to 
evaluate the Veteran's spine 
symptomatology, to include range of 
motion recordings for the thoracolumbar 
spine.  The VA examiner should also 
comment as to whether a physician has 
ever prescribed bedrest as treatment for 
his service-connected lumbar spine 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
Veteran's service-connected muscular 
strain, lumbar spine, with disc 
degeneration with a full description of 
the effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present upon repetitive testing.

The Veteran should also be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected disabilities.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner(s) 
should be performed.  The examiner(s) 
should be requested to review all 
pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's service-connected 
disabilities on his ability to engage in 
any type of full-time employment and 
whether, in the examiner's opinion, the 
service-connected disabilities alone are 
of such severity to result in 
unemployability.  The examiner is 
encouraged to consider the Veteran's 
complete medical history, to include his 
history of motor vehicle accidents and 
extensive drug and alcohol abuse.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

The examiner should explain the rationale 
for any opinion given regarding the 
effect of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include 
discussion of obstacles and challenges he 
might face, and his capability for 
performing sedentary employment.  The 
examiner should note that consideration 
may be given to the Veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether 
the Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

The VA clinician is requested to provide 
a thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and the 
evidence of record.  References should be 
made to pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.  

4.  The AOJ should schedule the Veteran 
for a VA audiologic examination to 
determine the nature and etiology of the 
Veteran's bilateral hearing loss and 
tinnitus.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  The AOJ should request that the 
examiner provide an opinion in terms of 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that any identified hearing loss 
disability and/or tinnitus is related to 
in-service noise exposure.  A complete 
rationale should accompany all opinions 
provided.  

5.  Schedule the Veteran for a VA 
neurological examination to determine the 
current nature and severity of his 
service-connected left and right leg 
radiculopathy.  Sufficient evaluations 
should be scheduled to evaluate the 
Veteran's neurological symptomatology.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

6.  Thereafter, the AOJ should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AOJ should 
review the requested VA examinations and 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AOJ should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The AOJ should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claim 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2009).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


